IN THE COURT OF CRIMINAL APPEALS
                       OF TEXAS
                                    NO. PD-1262-11



                     EX PARTE GREGORIO ROMERO, Appellant



            ON STATE’S PETITION FOR DISCRETIONARY REVIEW
                 FROM THE FOURTH COURT OF APPEALS
                           KENDALL COUNTY



       Per curiam.

                                      OPINION


       Appellant pleaded guilty to aggravated sexual assault. The trial court deferred an

adjudication of guilt and placed Appellant on supervision for ten years.

       Appellant filed a writ application pursuant to Art. 11.072 alleging that he received

ineffective assistance of counsel under Padilla v. Kentucky, 559 U.S. 356 (2010). The trial

court denied relief. On appeal, the Court of Appeals reversed, holding that counsel was

ineffective under Padilla. Ex parte Romero, 351 S.W.3d 127 (Tex. App. – San Antonio
                                                                                ROMERO - 2


2011).

         The State has filed a petition for discretionary review of this decision. The U.S.

Supreme Court recently held that, under Teague v. Lane, 489 U.S. 288 (1989), Padilla does

not have retroactive effect. Chaidez v. United States, __ U.S. __, 133 S. Ct. 1103 (2013).

Today, we adopted that Court’s reasoning as a matter of state law in Ex parte De Los Reyes,

No. PD-1457-11, __ S.W.3d __ (Tex. Crim. App. March 20, 2013).

         The Court of Appeals in the instant case did not have the benefit of our opinion in De

Los Reyes. Accordingly, we grant the State’s petition for discretionary review, vacate the

judgment of the Court of Appeals, and remand this case to the Court of Appeals in light of

De Los Reyes.




DATE DELIVERED: March 20, 2013

PUBLISH